                 IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


SOUTH WESTERN COMMUNICATIONS,
INC.


        Plaintiff,

V.                                          Civil Action No
                                            l:17-cv-00097
Mcknight construction company,
INC.,

        Defendant/Third-Party
        Plaintiff,

V.



PENCO ELECTRICAL
CONTRACTORS, INC.,

        Third-Party Defendant



     STIPULATION AND CONSENT ORDER FOR DISMISSAL WITH PREJUDICE


       Plaintiff,    South   Western   Communications,     Inc.;   Defendant

McKnight Construction Company, Inc., and Third-Party Defendant

Penco    Electrical    Contractors,     Inc.,   by   and    through   their

respective attorneys of record, hereby stipulate and consent to

the dismissal with prejudice of the above-styled action, including

all claims, counterclaims, cross-claims, third-party claims, or

any claims whatsoever asserted in, or arising from, the above-

styled action, with each party to bear its own attorneys' fees and

costs and expenses of litigation.
      ACCORDINGLY, IT IS HEREBY ORDERED that, upon the stipulation

and consent of the Plaintiff, Defendant, and Third-Party Defendant

by and through their respective undersigned counsel, the above-

styled action, including all claims of any kind arising from the

above-styled action, is hereby dismissed with prejudice with each

party to   this   Stipulation    and   Consent Order      to   bear its   own

attorneys' fees and costs and expenses           litigation.

      So Ordered, this          day                            2019.




                           J. RahdST Hall, Di^rict Judge
                           Souther^ District of Georgia - Augusta
                           >iv4:sdr6n




      Stipulated, agreed and consented to by Plaintiff, Defendant,

and   Third-Party   Defendant     by    and   through    their    respective

undersigned counsel, this 4th day of October, 2019.

/si David M. Stewart                     Is/ Jeffrey P. Raasch
David M. Stewart, Esq.                   Jeffrey P. Raasch, Esq.
Georgia Bar No. 142029                   Georgia Bar No. 591563
Crowder Stewart, LLP                     Vernis & Bowling of Atlanta, LLC
Post Office Box 160                      30 Perimeter Park Drive, Suite 200
Augusta, GA 30903                        Atlanta, GA 30341
(706) 434-8799                           (404) 846-2001
david0crowderstewart.com                 jraasch0georgia-law.com
Attorney for South                       Attorney       for    Penco   Electrical
 Western Communications,. Inc.           Contractors, Inc.
/s/Karl Dix
Karl Dix, Jr. Esq.
Georgia Bar No.: 223235
kfdix@smithcurrie.com
Garrett Miller, Esq.
Georgia Bar No.: 506568
gemillerQsmithcurrie.com
Smith Currie & Hancock, LLP
2700 Marquis One Tower
245 Peachtree Center Ave., SE
Atlanta, GA 30303
(404) 521-3800
Attorney for McKnlght Construction
Company^ Inc.
